315 So. 2d 497 (1975)
John KOWALSKI, Appellant,
v.
Bertha KOWALSKI, Appellee.
No. 74-1141.
District Court of Appeal of Florida, Second District.
June 20, 1975.
Rehearing Denied August 1, 1975.
*498 Tobey C. Hockett, of Hockett, Silver, Spalding & Lewis, Sarasota, for appellant.
George R. McLain, of Boylston, Johnson, Harnden & McLain, Sarasota, for appellee.
McNULTY, Chief Judge.
The appellant-husband, petitioner below in this dissolution of marriage proceeding, appeals from the monetary aspects of the final judgment of dissolution. He raises only one meritorious point on appeal, that relating to an award of child support in the sum of $60.00 per week for his son John, who was then seventeen and one half years of age, "until the child reaches the age of twenty-one (21) or completes or discontinues his college education, whichever shall first occur."
While some of us may wonder why a father would expend the time, money and effort to complain to us because of an order compelling support of his son while the son attempts to secure a college education, we are nevertheless unaware of any authority in this state to enter such an order absent an agreement to that effect on the part of the father.[1]
In view whereof, the judgment of dissolution and all other aspects of the final judgment of dissolution should be and they are hereby affirmed; but to the extent the final judgment orders child support for and after the eighteenth birthday of the minor child of the parties hereto the same should be, and it is hereby, reversed.
Affirmed in part; reversed in part.
BOARDMAN and SCHEB, JJ., concur.
NOTES
[1]  Cf. Perla v. Perla (Fla. 1952), 58 So. 2d 689; White v. White (Fla.App. 1st, 1974), 296 So. 2d 619 and cases cited therein.